BETHEA, J.
The appellant was convicted in the district court of Sabine county for the offense of murder, and his punishment assessed at confinement in the penitentiary for a term of six years. Since the filing of his appeal, appellant has filed a written motion, duly verified, requesting a dismissal of the appeal. The motion is granted, and the appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.